Citation Nr: 1534135	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1981, with 5 months and 10 days of prior service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The claim has since been transferred to the Indianapolis RO. 

In March 2011, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.

The Board has previously considered this claim.  In an April 2011 decision, the Board denied the claim of entitlement to service connection for multiple sclerosis on the merits.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  Thereafter, in an April 2012 single-judge Memorandum Decision, the Court set aside the Board's decision and remanded the claim to the Board for further development and adjudication. 

In February 2013, the Board remanded the claim to the RO via the Appeals Management Center ("AMC") in Washington, DC for additional development of the record, to include scheduling the Veteran for a VA examination.  However, because the Board subsequently determined that the examination report was not adequate upon which to base a decision in this case, the claim was again remanded in May 2013 for clarification and to obtain additional treatment reports that were not previously of record.  As there was substantial compliance with the Board's remand directives, in January 2014, the Board once again denied the claim on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Subsequently, the Veteran once again appealed the Board's January 2014 decision to the Court.  In a March 2015 single-judge Memorandum Decision, the Court set aside the Board's decision and remanded the claim to the Board for further development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay caused by remanding this claim.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

As already alluded to, the Court set aside the Board's January 2014 decision.  Specifically, the Court indicated that the Veteran should be afforded another VA examination to determine whether his MS was related to his military service.  The Court reasoned that the Board relied heavily on the VA examinations of record finding that the Veteran's MS was not related to his service based on a lack of diagnosis during service and the presumptive period.  The Court also cited to inconsistencies in the VA examination reports of record including the 1996 CT scan the examiner described as "normal", which actually showed a zone of decreased density in the frontal and parietal areas of the brain.  The Court further stated that even if the reading of the June 1996 CT scan results did not appear to be facially inaccurate, the examiner failed to explain her use of CT scan results to "negate" the possibility that the Veteran had MS during service or the presumptive period.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing.").  Consequently, a new VA examination is warranted.


Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for a VA MS examination to determine the nature and etiology of his MS disability. Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should make note of the inservice findings of blurred vision in July 1980 and hearing loss in March 1981.  The examiner should consider the lay statements of the Veteran and his sister that his MS manifestations began during service or within the presumptive period.  The examiner should also review the news article on MS submitted by the Veteran, which suggests a link between toxic chemicals/fumes and the development of MS.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS. The examiner is asked to confirm whether paper and/or electronic records were available for review.  

Specifically the examiner must comment on the following:

(a) The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's MS had its clinical onset during service, within the presumptive period, or is related to any in-service disease, event, or injury.  The examiner should cite to the pertinent inservice findings, post-service findings including the lay evidence, medical and the news article, in his/her opinion.  In particular, the examiner should fully discuss the relevance of the June 1996, July 1996 and August 1996 CT scans, noting any inconsistencies, and if, necessary, citing to any medical literature supporting the determination.

 (b) Please review the claims file (to include the Veteran's service treatment records, post-service treatment records (dated from 1981 to 1988) and submitted internet research) and explain whether any nausea, vomiting, upset stomach, difficulty breathing, asthma, depression and nervous trouble noted in service; and weakness and clumsiness noted shortly after service were as likely as not manifestations of his current MS. 

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any other lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

2. Then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



